Citation Nr: 0014060	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to March 6, 1998, 
for a grant of service connection for impairment of cranial 
nerve V, status post recurrent hygromas and surgeries with 
excision.

2.  Entitlement to an effective date prior to March 6, 1998, 
for a grant of service connection for impairment of cranial 
nerve VII, status post recurrent hygromas and surgeries with 
excision.

3.  Entitlement to an effective date prior to January 14, 
1992, for a grant of service connection for facial scarring 
with disfigurement, status post surgery for recurrent 
hygromas.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran-Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1985 to 
October 1987.

This matter arises from an August 1998 rating decision from 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which granted service connection for 
the cranial nerve impairment disabilities on appeal, 
effective March 6, 1998.  A May 1999 hearing officer's 
decision found that a June 1992 rating decision denying 
service connection for facial scarring contained clear and 
unmistakable error and further determined that service 
connection for the veteran's facial scarring was effective 
January 14, 1992.

The Board observes that a May 1999 rating decision denied the 
veteran's request for an increased evaluation for his 
service-connected facial scarring disability, and a November 
1999 rating decision denied the veteran's request for an 
increased evaluation for his service-connected cranial nerves 
disability.  The November 1999 rating decision also denied 
the veteran's claim for service connection for non-Hodgkin's 
lymphoma.  These issues are not in appellate status, as no 
notice of disagreement has been received to initiate an 
appeal from the RO's decisions.

FINDINGS OF FACT

1.  By rating decision in August 1998, the RO granted service 
connection for impairment of cranial nerves V and VII, status 
post recurrent hygromas and surgeries with excision, 
effective March 6, 1998.

2.  A VA examination dated March 6, 1998 is the first 
evidence of record reflecting that the veteran suffered from 
a neurological disorder; a formal or informal claim for 
entitlement to service connection for impairment of cranial 
nerves V and VII, status post recurrent hygromas and 
surgeries with excision, was not received by VA prior to 
March 6, 1998.

3.  The veteran was separated from active service in October 
1987, and his original claim for service connection for 
facial scarring was received by the RO on January 14, 1992.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to March 6, 
1998, for a grant of service connection for impairment of 
cranial nerve V, status post recurrent hygromas and surgeries 
with excision, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (b)(2) (1999).

2.  The requirements for an effective date prior to March 6, 
1998, for a grant of service connection for impairment of 
cranial nerve VII, status post recurrent hygromas and 
surgeries with excision, have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. § 3.400 (b)(2) (1999).

3.  The requirements for an effective date prior to January 
14, 1992, for a grant of service connection for facial 
scarring with disfigurement, status post surgery for 
recurrent hygromas, have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400 (b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); See 38 C.F.R. § 3.400.

With respect to an award of compensation based upon direct 
service connection, the effective date is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (b)(2).

I.  Impairment of Cranial Nerves V and VII

As noted, an August 1998 rating decision granted service 
connection for the veteran's cranial nerves disability.  
Service connection for the cranial nerves disability was 
granted as secondary to the veteran's service-connected skin 
(eczema) disability, effective March 6, 1998, the date of a 
VA examination that first reflected that the veteran suffered 
from a neurological disability.

The question presented by the issue of entitlement to an 
effective date prior to March 6, 1998, for a grant of service 
connection for impairment of the cranial nerves is whether 
any claim, be it formal or informal, for service connection 
for impairment of the cranial nerves was received by VA 
earlier than March 6, 1998, and whether any such claim 
preceded or followed the date on which entitlement arose.

The Board notes that the veteran has never filed a formal 
claim for a grant of service connection for the impairment of 
his cranial nerves, and a review of the veteran's January 
1992 claim indicates that it did not reflect an intent to 
file a claim for entitlement to service connection for 
impairment of the cranial nerves or any such neurological 
disability.  In an October 1998 statement, the veteran 
essentially indicated that he was never told that he should 
make a specific claim for his cranial nerves disability.  The 
veteran contends that the award for service connection for 
cranial nerve impairment should have an effective date 
consistent with the 1995 surgery performed for his service-
connected skin condition, which resulted in the additional 
disability (cranial nerve impairment).

Under 38 C.F.R. § 3.155(a) (1999), an informal claim must 
identify the benefit being sought.  VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995).  Nothing in the record 
indicates any intent on the part of the veteran to apply for 
the VA benefit in question or in any way specifically 
identifies "the benefit sought," (i.e., service connection 
for impairment of the cranial nerves), as required by 
38 C.F.R. § 3.155.  The Board recognizes that the date of an 
outpatient or hospital examination or the date of hospital 
admission to a VA or uniformed services hospital, or the date 
of the veteran's admission to a non-VA hospital, where the 
veteran was maintained at VA expense, will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (1999).  
However, the cited regulation is predicated on a prior 
allowance of a claim for pension or compensation, 
disallowance of a formal claim for compensation for the 
reason that the service-connected disability is not 
compensable in degree, prior disallowance of a claim for 
compensation or pension by a retired member of a uniformed 
service due to receipt of retired pay, or prior disallowance 
of pension on the basis that the disability was not 
permanently disabling.  38 C.F.R. § 3.157(b) (1999).  In this 
case, the veteran's claim of service connection for cranial 
impairment was not pre-dated by an adjudication of the type 
cited in 38 C.F.R. § 3.157(b), and, as such, that regulation 
does not afford a basis for finding that a claim for service 
connection for impairment of the cranial nerves was filed 
earlier than March 6, 1998.  A treatment report, such as the 
February 1995 surgical report referenced by the veteran in 
his October 1998 statement, may constitute an informal claim 
for some benefits, such as an increased rating for a 
condition already established as service-connected, but such 
does not apply to original applications for service 
connection where there has been no prior allowance or 
disallowance of a formal claim for service connection.  38 
C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

As previously discussed, under the governing legal authority, 
it is the later of the date of receipt of claim or the date 
entitlement arose that is the earliest effective date 
assignable.  See 38 C.F.R. § 3.400(b)(2).  After reviewing 
the record, the Board is unable to find a basis for 
establishing an effective date for service connection for 
impairment of cranial nerves V and VII earlier than the 
currently assigned date of March 6, 1998.

II.  Facial Scarring

It is undisputed that a formal claim for facial scarring 
(originally described as scarring from skin biopsies), was 
filed on January 14, 1992, and it is not alleged or shown by 
the record that a formal claim alleging entitlement to 
service connection for facial scarring, that is, a specific 
claim in the form prescribed by the Secretary of VA, was 
filed prior to January 14, 1992.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

The veteran was separated from service in 1987 and filed his 
original claim for facial scarring approximately five years 
later.  Because the veteran did not file such a claim within 
a year after separation from service, the effective date for 
benefits must be based on the date of receipt of his claim.  
Thus, an effective date earlier than January 14, 1992, is not 
warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Although the veteran has submitted private medical 
records dated in 1989 that relate to facial scarring, the 
records were received after the veteran's initial claim in 
this case, and cannot, therefore, provide a basis for an 
effective date earlier than January 14, 1992.

Where, as in this appeal, the law and not the evidence is 
dispositive of the issues before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). The Board finds that, as a matter of law, 
entitlement to an effective date prior to March 6, 1998, for 
a grant of service connection for impairment of cranial 
nerves V and VII, status post recurrent hygromas and 
surgeries with excision, and entitlement to an effective date 
prior to January 14, 1992, for a grant of service connection 
for facial scarring with disfigurement, status post surgery 
for recurrent hygromas, is not warranted.


ORDER

Entitlement to an effective date prior to March 6, 1998, for 
a grant of service connection for impairment of cranial nerve 
V, status post recurrent hygromas and surgeries with 
excision, is denied.

Entitlement to an effective date prior to March 6, 1998, for 
a grant of service connection for impairment of cranial nerve 
VII, status post recurrent hygromas and surgeries with 
excision, is denied.

Entitlement to an effective date prior to January 14, 1992, 
for a grant of service connection for facial scarring with 
disfigurement, status post surgery for recurrent hygromas, is 
denied.


		
	JEFFREY D. PARKER	
	Acting Member, Board of Veterans' Appeals



 

